       Case 7:19-cv-06480-PMH-AEK Document 60 Filed 12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
CHRISTOPHER JOHNSON,

                                   Plaintiff,                    19 Civ. 6480 (PMH) (AEK)

                 -against-                                       ORDER

TROOPER ANDREW McMORROW, et al.,

                                   Defendants.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.

        After hearing arguments from the parties at a status conference on May 27, 2020, and

after further considering written submissions on the matter, see, e.g., ECF Nos. 28, 31, 41, 42,

the Honorable Lisa Margaret Smith determined that Defendants could seek the production of

documents from the Lexington Center for Recovery regarding Plaintiff Christopher Johnson, see

ECF No. 43. The Court eventually issued a series of orders to compel the production of these

records for in camera review, see ECF Nos. 50, 54, 58, and the Court has now received the

relevant records from the Lexington Center for Recovery.

        Because of the potentially sensitive nature of the information included in these records,

the undersigned has reviewed the documents to determine which records should be released to

the parties for use in this litigation. Consistent with the rulings made by Judge Smith earlier this

year, the only materials that are relevant to the claims in this litigation are documents reflecting

any communications between Plaintiff and staff at the Lexington Center for Recovery regarding

the February 2018 arrest and subsequent criminal proceedings that are at the root of Plaintiff’s

instant lawsuit, see ECF No. 1 at 3-6, and information pertaining to Plaintiff’s allegations that he

has experienced “severe emotional distress” and anxiety, id. at 6, 10-11.
       Case 7:19-cv-06480-PMH-AEK Document 60 Filed 12/10/20 Page 2 of 2




        The Court has determined that all or parts of 20 pages of records produced by Lexington

Center for Recovery should be released to the parties. Where appropriate, the Court endeavored

to include complete versions of documents; this includes complete copies of two four-page

documents, one six-page document, and one one-page document. In one case, however, the

Court has included only certain portions of a 12-page document, because on balance, there was

too much information in that document that fell outside of the narrow categories of information

subject to production described above. For the 12-page document, the Court has included

portions of five of the 12 pages in the document that was produced by the Lexington Center for

Recovery, and the Court (not Lexington) has applied redactions to these five pages so as not to

disclose the portions of these pages that do not fit within the parameters established for

disclosure. 1

        Chambers will simultaneously transmit a copy of the selected records from Lexington

Center for Recovery to all counsel of record via e-mail. These records shall be treated as

“Highly Confidential” within the meaning of Paragraph 5 of the Confidentiality and Protective

Order in place in this action. See ECF No. 36. The Court will retain the original copy of the

records that were provided for in camera review.

Dated: December 10, 2020
       White Plains, New York                 SO ORDERED.



                                              _____________________________________
                                              ANDREW E. KRAUSE
                                              United States Magistrate Judge




        1
        The largely redacted first page of this document is included to provide the parties with
header and date information so that they can understand generally what the document is and
when the information contained in that document was obtained.

                                                 2
